DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For similar reasons noted in parent applications 16/207813 (US Patent No. 10,887,671), the prior art does not teach or render obvious, before the earliest effective filing date of Applicant's claimed invention, in the specific combinations and manner recited within the claims, the features of:
As per claims 1-9 and 15, “…dividing a first media item having an audio format into a number of media segments, wherein a respective media segment is associated with a respective media segment identifier;
associating one or more textual media items with respective media segments of the first media item; 
receiving an instruction, including a media segment identifier, from a media device to provide a textual media item; and 
in response to receiving the instruction, providing the first media item and a textual media item associated with the media segment identifier to the media device”; and
As per claims 10-14 and 16, “…playing the first media item; and while the first media item is being played: 
receiving, via a user interface of the media device, a first request to play a textual media item simultaneously, the textual media item being associated with the first media item; 
in response to receiving said first request, providing an instruction to a computer server system to return a textual media item associated with a selected media segment of the first media item that is being played; 
receiving said textual media item from the computer server system; and 
in response thereto, playing or otherwise presenting the textual media item.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441